DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending in this application.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating

obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lillin (US 2018/0151351) in view of Hsieh (US 2010/0015771).
The claim limitations do not specify if the ion implantation occurs before or after the photoresist layer is applied as no ordering of steps is recited. An ion implantation of the underlayer occurs and claim 1 recites “applying the photoresist layer as a 
Lillin teaches a process of patterning a photoresist layer. Paragraph 0034 teaches a substrate 202. Paragraph 0035 teaches an underlayer 204 formed on the substrate 202. It is taught that this layer can be ion implanted. Paragraph 0038 and Figure 9 teach a photoresist layer 10 which is sensitive to extreme ultraviolet (EUV) radiation is applied to the underlayer. Paragraph 0041 and Figures 8 and 9B teach exposing the photoresist to radiation. Paragraph 0044 and Figures 8 and 9C teach developing the photoresist layer to form the desired pattern before further processing occurs (paragraph 0046).
Lillin does not teach the specific ion implantation recited in the claims. This is taught by Hsieh.
Hsieh teaches a process of forming an electrical device. Paragraph 0021 and Figure 1 teaches a substrate with first transistor region 12 and second transistor region 14. Paragraph 0022 teaches a blanket ion implantation process occurs into the region which can include xenon as the ion as recited in the present claims. Paragraph 0025 teaches that a photoresist layer 34 is applied to the underlayer and then patterned.
Therefore, it would have been obvious to one of ordinary skill in the art to have ion implanted an underlayer before processing an overlying photoresist layer because Lillin teaches such a process and Hsieh teaches that such a process is known in the art using xenon ions. Neither reference teaches the efficiency but that is a .

Response to Arguments
The 35 USC 112 rejection of claims 5, 6, 8, 9 and 11-14 has been overcome due to the arguments presented as well as the cancellation of claim 13 and 14.
The 35 USC 103 rejection is maintained for claims 1, 3, 10 and 11.  Claim 1 recites an underlayer which is ion implanted at greater than 2 x 106 cm2/mol, applying a photoresist which is exposed to EUV radiation to form the pattern.  Lillin teaches an underlayer which can be ion implanted.  Hsieh teaches ion implantation of a layer with Xe ions at 1E14 and greater than 10KeV (paragraph 022).  The implantation at 1E14 meets the range in claim 1 that is greater than 2 x 106 cm2/mol.  These recitations meet the limitations of claim 1 (1E14), claim 3 (Xe species) and claim 10 (10KeV meets the limitations of the range cited in claim 10).  Claim 11 recites the EUV radiation of 13.5 nm.  Lillin teaches 13.5 nm in paragraphs 0038 and 0041.

Claims 2, 4-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737